

Exhibit 10.10


Caterpillar Inc.
2006 Long-Term Incentive Plan
Nonqualified Stock Options








If you were awarded non-qualified stock options (“NQSOs”) on [Grant Date] (the
“Grant Date”) pursuant to the Caterpillar Inc. 2006 Long-Term Incentive Plan
(the “Plan”) at a price of [Grant Price] (the “Grant Price”), this document
specifies the material terms and provisions applicable to such award (the
“Option Award”).


Term of the Award
The Option Award will expire unless exercised by the tenth anniversary of the
Grant Date (the “Expiration Date”).


Vesting
The Option Award is subject to a three-year cliff-vesting period. The Option
Award will become fully vested (and, thus, exercisable) on the third anniversary
of the Grant Date (the “Vesting Date”). If you terminate employment for any
reason other than long-service separation, disability or death (as described
more fully below) prior to the Vesting Date, the Option Award will be forfeited.


Exercise of Award
The Option Award may only be exercised through the Plan’s designated broker,
currently the Gallagher Group at Morgan Stanley Smith Barney, or through such
other means as Caterpillar Inc. (the “Company”) may designate. You may exercise
the Option Award by providing notice of exercise, in a form acceptable to the
Company, setting forth the number of shares to be exercised, accompanied by full
payment for the shares. The exercise price shall be payable at your election by:
(1) tendering cash; (2) tendering previously acquired shares of Company common
stock; (3) cashless exercise from the proceeds of a sale of shares, or (4)
directing the Company to withhold a number of shares otherwise issuable upon
election having a Fair Market Value (as defined in the Plan) equal to the
exercise price.


Termination of Employment
Your termination of employment with the Company and its subsidiaries or
affiliates will impact the Option award as follows:


•
Long-Service Separation

If your employment with the Company and/or its subsidiaries or affiliates
terminates by reason of long-service separation, the Option Award will become
fully vested to the extent not vested and to the extent that you were
continuously employed by the Company and/or its subsidiaries or affiliates for
six months immediately following the Grant Date. Such Option Award will remain
exercisable until the earlier of: (1) the Expiration Date or (2) 60 months from
the date of such termination of employment. For purposes of this

1

--------------------------------------------------------------------------------



Option Award, “long-service separation” means termination of employment after
attainment of age 55 with 5 or more years of company service.


•
Disability

If your employment with the Company and/or its subsidiaries terminates by reason
of disability (as defined in the Plan), the Option Award will become fully
vested. Such Option Award will remain exercisable until the earlier of: (1) the
Expiration Date or (2) 60 months from the date of such termination of
employment.


•
Death

If your employment with the Company and/or its subsidiaries terminates by reason
of death, to the extent not vested, the Option Award will become fully vested
and your beneficiary (or your estate if you have not named a beneficiary at the
time of your death) will have until the earlier of: (1) the Expiration Date or
60 months following your termination of employment due to death to exercise the
Option Award. If you die after your termination of employment when the Option
Award is otherwise exercisable, the Option Award will remain exercisable by your
beneficiary (or your estate if you have not named a beneficiary at the time of
your death) until the earlier of: (1) the Expiration Date; (2) 66 months
following the date of your long-service separation or termination due to
disability if applicable; or (3) 38 months following your termination of
employment for any other reason.


•
Cause

If your employment with the Company is terminated for cause (as defined in the
Plan), all of your unexercised NQSOs associated with the Option Award (whether
vested or non-vested) shall expire immediately and all rights thereunder cease
upon such termination.


•
Other

If your employment with the Company and/or its subsidiaries or affiliates
terminates for any reason other than long-service separation, disability, cause
or death (e.g.quit or discharge), all non-vested NQSOs associated with the
Option Award shall be immediately forfeited to the company. With respect to
vested NQSOs, you will have until the earlier of (1) the Expiration Date or (2)
60 days from the date of such termination of employment to exercise.


Transferability of Award
Subject to certain exceptions set forth in the Plan, the Option Award is only
exercisable by you (or your beneficiary, estate or representative, as
applicable) and may not be assigned, transferred, pledged or hypothecated in any
way. The Option Award is not subject to execution, attachment or similar
process. Any attempt at such, contrary to the provisions of the Plan, will be
null and void and without effect.


Designation of Beneficiary
If you have not done so already, you are encouraged to designate a beneficiary
(or beneficiaries) to whom your vested NQSOs will be transferred upon your
death. If you do not designate a beneficiary, your vested NQSOs will be
transferred to your estate.



2

--------------------------------------------------------------------------------



Administration of the Plan
The Option Award shall at all times be subject to the terms and provisions of
the Plan and the Plan shall be administered in accordance with the terms of, and
as provided in, the Plan. In the event of conflict between the terms and
provisions of this document and the terms and provisions of the Plan, the
provisions of the Plan shall control.


Tax Impact
Please refer to the Plan Prospectus for a general description of the U.S.
federal tax consequences of an Option Award. You may also wish to consult with
your personal tax advisor regarding how the Option Award will impact your
individual tax situation.


Code Section 409A
It is intended that this Option Award satisfies the terms of Section 409A of the
Internal Revenue Code of 1986, as amended, and the Treasury Regulations
promulgated and other official guidance issued thereunder (“Code Section 409A”)
so that the NQSO does not constitute deferred compensation for purposes of Code
Section 409A. The Plan and this Option Award document shall be interpreted and
construed on a basis consistent with such intent. Notwithstanding anything
contained herein to the contrary, the Compensation Committee of the Board (the
“Committee”) reserves the right (including the right to delegate such right) to
unilaterally amend this Option Award document (and thus the terms of the Option
Award) without your consent solely in order to maintain an exclusion from the
application of, or to maintain compliance with, Code Section 409A. Your
acceptance of this Option Award constitutes acknowledgement and consent to such
rights of the Committee.


Withholding
The exercise of a NQSO is a taxable event in many taxing jurisdictions. In some
countries, including the U.S., the company is required to withhold taxes upon
the taxable event. The company may withhold shares to satisfy the withholding
requirement subject to the following conditions; (a) the value of the shares
surrendered must equal the withholding requirement and (b) the value of the
shares surrendered shall be the Fair Market Value (as defined in the Plan)
determined as of the exercise date.


Compliance with Securities Laws
The Company will take steps required to achieve compliance with all applicable
U.S. federal and state securities laws (and other laws, including registration
requirements) and with the rules and practices of the stock exchanges upon which
the stock of the Company is listed and the Option Award is subject to the
requirements of such laws and rules.


Adjustment of Shares
Provisions are made within the Plan covering the effect of stock dividends,
stock splits, changes in par value, changes in kind of stock, sale, merger,
recapitalization, reorganization, etc.


Effect on Other Benefits
The Option Award (and its exercise) is not intended to and shall not impact the
coverage of or the amount of any other employee benefit plans in which you
participate that are sponsored by the Company and any of its subsidiaries or
affiliates.

3

--------------------------------------------------------------------------------







Acceptance of Award
Your acceptance of this Option Award constitutes acknowledgement and consent to
the terms of the Option Award as described in this Option Award document.


Further Information
For more detailed information about the Plan, please refer to the Plan
Prospectus or the Plan itself. Copies of the Prospectus and the Plan can be
obtained from the Executive Compensation intranet Website at Cat@work under the
Compensation + Benefits tab. If you have any questions regarding your equity
compensation under the Plan, please contact the Director of Compensation +
Benefits.

4